Exhibit 10.6L

ELEVENTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Eleventh Amendment to Loan and Security Agreement is entered into as of
August 15, 2011 (the “Amendment”) by and between SQUARE 1 BANK (“Bank”) and THE
ACTIVE NETWORK, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of October 30, 2008, as may be amended from time to time, including without
limitation by that certain Waiver to Loan and Security Agreement dated as of
June 22, 2009, by that certain Consent dated August 31, 2009, by that certain
Consent and First Amendment to Loan and Security Agreement dated September 29,
2009, that certain Second Amendment to Loan and Security Agreement dated as of
October 29, 2009, that certain Third Amendment to Loan and Security Agreement
dated as of November 30, 2009, that certain Fourth Amendment to Loan and
Security Agreement dated as of January 26, 2010, that certain Fifth Amendment
and Waiver to Loan and Security Agreement dated March 31, 2010, that certain
Sixth Amendment to Loan and Security Agreement dated as of April 21, 2010, that
certain Consent Letter dated April 27, 2010, that certain Seventh Amendment to
Loan and Security Agreement dated as of May 27, 2010, that certain Eighth
Amendment to Loan and Security Agreement dated as of July 15, 2010, that certain
Ninth Amendment to Loan and Security Agreement dated as of May 17, 2011, and
that certain Tenth Amendment to Loan and Security Agreement dated as of July 26,
2011 (collectively, the “Agreement”). The parties desire to amend the Agreement
in accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1. By no later than September 15, 2011, Borrower shall close its account with
Wells Fargo Bank, Account Number 12923298, and transfer all funds to an account
covered by that certain Restricted Account and Securities Account Control
Agreement dated October 30, 2008 by and among Borrower, Bank and Wells Fargo
Bank or another deposit or securities account subject to an account control
agreement in form and substance satisfactory to Bank.

2. The following defined term in Exhibit A of the Agreement is amended to read
as follows:

“Revolving Maturity Date” means August 12, 2012.

3. Clause (k) is hereby added to the defined term “Permitted Indebtedness” in
Exhibit A of the Agreement as follows:

(k) Indebtedness not to exceed $4,000,000 in the aggregate at any time
outstanding for program licenses and related technical support provided to
Borrower by Oracle America, Inc. under that certain Oracle License and Services
Agreement v021910 dated August 31, 2010, as amended, modified, supplemented,
extended or restated from time to time provided that the principal amount is not
increased or the terms modified to impose more burdensome terms upon Borrower.

4. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement shall be and remain in full
force and effect in accordance with its respective terms and hereby is ratified
and confirmed in all respects. Except as expressly set forth herein, the
execution, delivery, and performance of this Amendment shall not operate as a
waiver of, or as an amendment of, any right, power, or remedy of Bank under the
Agreement, as in effect prior to the date hereof. Borrower ratifies and
reaffirms the continuing effectiveness of all agreements entered into in
connection with the Agreement, in each case, as amended hereby.

5. Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, other than (i) to the extent such representations

 

1



--------------------------------------------------------------------------------

and warranties expressly relate to an earlier date, which representations and
warranties are true and correct as of such date; and (ii) for those changes to
the representations and warranties resulting from events, occurrences or
circumstances pertaining to the Borrower’s business and permitted under the
Agreement and other Loan Documents.

6. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

7. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a) this Amendment, duly executed by Borrower;

(b) an affirmation of guaranty (Automated License Systems, Inc. and
ReserveAmerica, Inc.);

(c) an amendment fee of $10,000 and an amount equal to all reasonable Bank
Expenses incurred through the date of this Amendment; and

(d) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

THE ACTIVE NETWORK, INC. By:  

/s/ Scott Mendel

Title:  

CFO

SQUARE 1 BANK By:  

/s/ Peter M. Drees

Title:  

Senior Vice President

 

3



--------------------------------------------------------------------------------

AFFIRMATION OF GUARANTY

This AFFIRMATION OF GUARANTY is made as of August 15, 2011 (the “Affirmation”),
by the undersigned (collectively, “Guarantor”) for the benefit of Square I Bank
(“Bank”).

RECITALS

Bank and THE ACTIVE NETWORK, INC. (“Borrower”) are parties to that certain Loan
and Security Agreement dated as of October 30, 2008, as may be amended from time
to time, including without limitation by that certain Waiver to Loan and
Security Agreement dated as of June 22, 2009, by that certain Consent dated
August 31, 2009, by that certain Consent and First Amendment to Loan and
Security Agreement dated September 29, 2009, that certain Second Amendment to
Loan and Security Agreement dated as of October 29, 2009, that certain Third
Amendment to Loan and Security Agreement dated as of November 30, 2009, that
certain Fourth Amendment to Loan and Security Agreement dated as of January 26,
2010, that certain Fifth Amendment and Waiver to Loan and Security Agreement
dated March 31, 20 I 0, that certain Sixth Amendment to Loan and Security
Agreement dated as of April 21, 2010, that certain Consent Letter dated
April 27, 2010, that certain Seventh Amendment to Loan and Security Agreement
dated as of May 27, 2010, that certain Eighth Amendment to Loan and Security
Agreement dated as of July 15, 2010, that certain Ninth Amendment to Loan and
Security Agreement dated as of May 17,2011, and that certain Tenth Amendment to
Loan and Security Agreement dated as of July 26, 2011 (collectively, the “Loan
Agreement”). Guarantor executed for the benefit of Bank an Unconditional
Guaranty relating to the Obligations of Borrower under the Loan Agreement
(“Guaranty”). Borrower and Bank propose to enter into an Eleventh Amendment to
Loan and Security Agreement dated as of the date hereof (the “Amendment”). Bank
has agreed to enter into the Amendment provided, among other things, that
Guarantor consents to the entry by Borrower into the Amendment and agrees that
its Guaranty will remain effective.

AGREEMENT

NOW, THEREFORE, Guarantor agrees as follows:

1. Guarantor consents to the execution, delivery and performance by Borrower of
the Amendment and the documents and instruments executed in connection
therewith, as well as all other amendments and modifications to the Loan
Agreement.

2. The Guaranty is and shall remain in full force and effect with respect to all
of Borrower’s Obligations (as defined in the Loan Agreement). Guarantor confirms
that Guarantor has no defenses against its obligations under the Guaranty.

3. Guarantor represents and warrants that the representations and warranties
contained in the Guaranty are true and correct as of the date of this
Affirmation. Unless otherwise defined, all capitalized terms in this Affirmation
shall be as defined in the Guaranty.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Affirmation as
of the first date above written.

 

AUTOMATED LICENSE SYSTEMS, INC. By:  

/s/ Mike Skelly

Name:  

Mike Skelly

Title:  

CFO

RESERVEAMERICA, INC. By:  

/s/ Mike Skelly

Name:  

Mike Skelly

Title:  

CFO

 

2